In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0470V
                                          UNPUBLISHED


    TAYLOR BLACKMORE,                                           Chief Special Master Corcoran

                         Petitioner,                            Filed: June 8, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Tetanus
    HUMAN SERVICES,                                             Diphtheria acellular Pertussis (Tdap)
                                                                Vaccine; Shoulder Injury Related to
                         Respondent.                            Vaccine Administration (SIRVA)


Kristina E. Grigorian, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.

Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION ON JOINT STIPULATION 1

        On March 29, 2019, Taylor Blackmore filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a left shoulder injury related to vaccine
administration (SIRVA) resulting from a Tdap vaccination he received on January 8, 2018.
Petition at 1; Stipulation, filed at June 8, 2021, ¶¶ 1-2, 4. Petitioner further alleges he
sustained a shoulder injury within the time period set forth in the Table, or in the
alternative, that his alleged shoulder injury was caused by the vaccine. Petition at 1;
Stipulation at ¶ 4. He further alleges that he experienced the residual effects of this
condition for more than six months. Id. “Respondent denies that petitioner sustained a
SIRVA Table injury; denies that the Tdap vaccine caused petitioner’s alleged shoulder
injury, or any other injury; and denies that his current condition is a sequelae of a vaccine-
related injury.” Stipulation at ¶ 6.


1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
       Nevertheless, on June 8, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $10,058.11 representing compensation for satisfaction of a
        California state Medicaid lien for services rendered to Petitioner as a result of his
        vaccine-related injury, in the form of a check payable jointly to Petitioner and:

                        Department of Health Care Services
                        Recovery Branch – MS 4720
                        P.O. Box 997421
                        Sacramento, CA 95899-7421
                        DHCS Account No.: C99814935F-VAC03

        AND

        A lump sum of $56,000.00 in the form of a check payable to Petitioner.

        Stipulation at ¶ 8. These amounts represent compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amounts for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

TAYLOR BLACKMORE,                              )
                                               )
                                               )       No. 19-470V
        Petitioner,                            )       Chief Special Master
        V.                                     )       Brian H. Corcoran
                                               )       SPU
SECRETARY OF HEALTH                            )
AND HUMAN SERVICES,                            )
                                               )
      Respondent.                              )
_ ______________  )

                                          STIPULATION

       The parties hereby stipulate to the following matters:

        I. Taylor Blackmore, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq. (the "Vaccine

Program"). The petition seeks compensation for injuries related to petitioner's receipt of a

tetanus-diphtheria-acellular pertussis ("Tdap") vaccine, which vaccine is contained in the

Vaccine Injury Table (the "Table"), 42 C.F.R. § I00.3(a).

       2. Petitioner received a Tdap vaccination on January 8, 2018.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that he sustained a shoulder injury related to vaccine administration

("SIR VA") within the time period set forth in the Table, or in the alternative, that his alleged

shoulder injury was caused by the vaccine. He further alleges that he experienced the residual

effects of this condition for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on his behalf as a result of his condition.
        6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the

Tdap vaccine caused petitioner's alleged shou lder injury, or any other injury; and denies that his

current condition is a sequelae of a vaccine-related injury.

        7. Maintaining their above-stated positions, the pa11ies nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry ofjudgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2 I (a)(l ), the Secretary of Health and Human Services will issue

the following vaccine compensation payments:

        a) A lump sum payment of $10,058.11 representing compensation for satisfaction of
        a California state Medicaid lien for services rendered to petitioner as a result of his
        vaccine-related injury, in the form of a check payable jointly to petitioner and

                       Depa11ment of Health Care Services
                       Recovery Branch- MS 4720
                       P.O. Box 997421
                       Sacramento, CA 95899-7421
                       DHCS Account No.: C99814935F-VAC03

        Petitioner agrees to endorse this payment to Department of Health Care Services.

        b) A lump sum of $56,000.00 in the form of a check payable to petitioner. This
        amount represents compensation for all remaining damages that would be
        available under 42 U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2 I (a)(l ), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.



                                                 2
        10. Petitioner and his attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-l 5(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. §

1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11 . Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-l 5(i), subject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys fmther agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S .C. § 300aa-l 5(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-l5(g) and (h).

        I 3. In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa- l 0 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting


                                                     3
from, or alleged to have resulted from, the Tdap vaccination administered on or around January

8, 2018, as alleged by petitioner in a petition for vaccine compensation filed on or about March

29, 2019, in the United States Court of Federal Claims as petition No. 19-470V.

        14. If petitioner should die prior to entry ofjudgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

       17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the Tdap vaccine caused petitioner to develop a

shoulder injury or any other injury or condition.

       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION


                                                    4
        Respectfully submitted,




        ATTORNEY OF RECORD FOR                         AUTHORIZED REPRESENTATIVE
        PETITIONER:                                    OF THE ATTORNEY GENERAL:


                                                      ...... J ~ AA~QRc-J _fJv--..-..__
                                                       HEAIBER L. PEARLMAN
        Jeffrey S. Pop & Associates                    Acting Deputy Director
        9 l 50 Wilshire Blvd., Suite 241               Torts Branch
        Beverly Hills, CA 90212                        Civil Division
        (310) 273-5462                                 U.S. Department of Justice
        jpop@poplawyer.com                             P.O. Box 146
                                                       Benjamin Franklin Station
                                                       Washington, D.C. 20044-0146

        AUTHORIZED REPRESENTATIVE OF                   ATTORNEY OF RECORD FOR
        THE SECRETARY OF HEALTH AND                    RESPONDENT:
        HUMAN SERVICES:
                                                       Ai,-H-< (.~ L.·h.1}2,/




                                                  5